WDYNC (Rev. 5/2020} Agreed Order FILED
ASHEVILLE, N.C.

IN THE UNITED STATES DISTRICT COURT MAY 03 2021
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
U.S. DISTRICT COURT

W. DIST. OF N.c,

UNITED STATES OF AMERICA )
)
v. ) Criminal Case No. 0419 L:18CRO0114-
001
)
Kevin Dewayne Huskey 5
Defendant }

AGREED ORDER AND JUDGMENT
TO REVOKE SUPERVISED RELEASE

Upon petition of the U.S. Probation Office, joined herein by the United States and the
defendant, to revoke the supervised release of defendant Kevin Dewayne Huskey and for good

A

cause shown therein, and also based on agreement of the parties as set forth.herein:

AGREEMENT OF UNITED STATES AND DEPENDANT

The defendant agrees and stipulates that he/she has violated the terms and conditions of

supervised release in the following respects:

1, DRUG/ALCOHOL USE (Date violation concluded: 1/23/2021). The defendant has
violated the condition of supervision that states, "The defendant shall refrain from
excessive use of alcohol and shall not unlawfully purchase, possess, use, distribute or
administer any narcotic or controlled substance or any psychoactive substances
(including, but not limited to, synthetic marijuana, bath salts) that impair a person’s
physical or mental functioning, whether or not intended for human consumption, or
any paraphernalia related to such substances, except as duly prescribed by a licensed
medical practitioner," in that, on 3/11/2020, the defendant provided a sample for

urinalysis which yielded a positive result for amphetamines/methamphetamines. The

 

 

 
 

WDINC (Rev. 5/2020) Agread Order

defendant later admitted to using/smoking an unknown substance from a “vape pen”
which led to the positive test results for amphetamine. On 8/04/2020, the defendant
signed a written admission to the use of marijuana on 7/14/2020 and admitted that he
drank alcohol in excess which led to his relapse. On 10/21/2020, the defendant signed
a written admission to the use of methamphetamine on 10/18/2020, On 1/26/2021,
the defendant provided a sample for urinalysis which yielded a positive result for
methamphetamine/amphetamine. The defendant later admitted to the use of

methamphetamine on 1/23/2021. (Grade C)

2. FAILURE TO COMPLY WITH MENTAL HEALTH TREATMENT
REQUIREMNTS (Date violation concluded: 12/28/2020). The defendant has violated
the condition of supervision that states, "The defendant shall participate in a mental
health evaluation and treatment program and follow the rules and regulations of that
program. The probation officer, in consultation with the treatment provider, will
supervise the defendant’s participation in the program (including, but not limited to
provider, location, modality, duration, and intensity). The defendant shall take all
mental health medications as prescribed by a licensed health care practitioner," in that,

the defendant failed to report to Appalachian Community Services: Bryson City for

 

scheduled appointments for substance abuse and mental health treatment services on

7/24/2020 and 12/28/2020. (Grade C)

The parties stipulate, pursuant to Chapter 7 Policy Statements, U.S. Sentencing Guidelines,
that the defendant’s violations are a maximum Grade C and that the defendant has a Criminal

History Category of L.

 
WDINC (Rev, 5/2020) Agreed Order

The parties stipulate, based on U.S.S.G. §7B 1.4, that the Guidelines range of imprisonment
for a Grade C violation and a Criminal History Category of | is a term of imprisonment from 3 to
9 months.

The parties agree, pursuant to Rules 11(c)(1)(C) and 32.1, Federal Rules of Criminal
Procedure, that the Court should revoke supervised release and order the defendant to be
imprisoned for a period of 3 months. Ifthe Court rejects this sentencing agreement, the defendant
has the right to withdraw from this Agreed Order and have an evidentiary hearing on the petition

for revocation of supervised release.

DEFENDANT’S ACKNOWLEDGMENT AND WAIVER
The defendant acknowledges that he/she is admitting the violations of supervised release
because he/she did, in fact, violate the conditions of supervised release set forth above.

The defendant acknowledges that he/she has had an opportunity 1) to review the written

 

notice of the alleged violations of supervised release and 2) to review the evidence against him/her

 

related to those alleged violations.
The defendant further acknowledges that he/she is aware of the following rights and is
knowingly waiving these rights in exchange for the agreed sentence:
1) The opportunity to appear personally, present evidence, and question adverse witnesses
at a revocation hearing; and
2) The opportunity to make a statement personally to the Court in mitigation of sentence
and to present mitigating evidence to the Court.
If the Court accepts the agreed sentence, the defendant knowingly waives the right to

contest the revocation of supervised release and the defendant’s sentence in any appeal or post-

 

 
 

WDINC (Rev, 5/2020) Agreed Order

conviction action. Claims of (1) ineffective assistance of counsel and (2) prosecutorial
misconduct, and those claims only, are exempt from this waiver.
The defendant acknowledges that the Court may impose conditions of supervised release

different from or in addition to those that were imposed in the original sentencing order.

AGREED SENTENCE

Upon agreement of the parties as set forth above, it is hereby ORDERED that the
previously imposed period of supervised release is REVOKED.

It is further ORDERED that the defendant Kevin Dewayne Huskey be and is hereby
SENTENCED to a term of imprisonment of 3 months on Count | of the judgment.

It is further ORDERED that the Court RECOMMENDS to the Bureau of Prisons that the
defendant be allowed to participate in any available substance abuse treatment and, if eligible,
receive benefits of 18:3621(6){2).

It is further ORDERED that the defendant be and is hereby ORDERED to serve an
additional term of supervised release of 12 months after being released from the sentence of
imprisonment ordered herein. , ‘

It is further ORDERED that during the additional term of supervised release, the defendant
must abide by the following mandatory and discretionary conditions that have been adopted by

this Court, as well as the following agreed upon special conditions of supervised release:

Mandatory Conditions:
1. The defendant shall not commit another federal, state, or local crime.

2. The defendant shall not unlawfully possess a controlled substance.

3. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shal!
submit to one drug test within 15 days of release from imprisonment and at least two periodic
drug tests thereafter, as determined by the Court, unless the condition of mandatory drug testing
is waived below.

Check ifwaived: [1] The condition for mandatory drug testing is suspended based on the Court's
determination that the defendant poses a low risk of future substance abuse.

4

 
 

 

4

WHINC (Rev. 5/2020) Agreed Order

4.

10,

H,

12.

13,

14,

The defendant shall cooperate in the collection of DNA as directed by the probation officer
(unless omitted by the Court).

Discretionary Conditions:
The defendant shall report to the probation office in the federal judicial district where he/she is
authorized to reside within 72 hours of release from imprisonment, unless the probation officer
instructs the defendant to report to a different probation office or within a different time frame,

The defendant shall report to the probation officer in a manner and frequency as directed by the
court or probation officer.

The defendant shall not leave the federal judicial district where he/she is authorized to reside
without first getting permission from the Court or probation officer.

The defendant shall answer truthfully the questions asked by the probation officer.

‘The defendant shall live at a place approved by the probation officer. ‘The probation officer shal!
be notified in advance of any change in living arrangements (such as location and the people
with whom the defendant lives).

The defendant shall allow the probation officer to visit him/her at any time at his/her home or
any other reasonable location as determined by the probation office, and shall permit the
probation officer to take any items prohibited by the conditions of his/her supervision that the
probation officer observes.

The defendant shall work full time (at least 30 hours per week) at lawful employment, unless
excused by the probation officer. The defendant shall notify the probation officer within 72
hours of any change regarding employment.

The defendant shall not communicate or interact with any persons he/she knows is engaged in
criminal activity, and shall not communicate or interact with any person he/she knows to be
convicted of a felony unless granted permission to do so by the probation officer.

The defendant shall notify the probation officer within 72 hours of being arrested or questioned
by 2 law enforcement officer.

_ The defendant shall not own, possess, or have access to a firearm, ammunition, destructive

device, or dangerous weapon (i.e., anything that was designed, or was modified for, the specific
purpose of causing bodily injury or death to another person such as nunchakus or tasers).

The defendant shall not act or make any agreement with a law enforcement agency to act as a
confidential informant without first getting the permission of the Court.

If the probation officer determines that the defendant poses a risk to another person (including
an organization), the probation officer may require the defendant to notify the person about the
risk. The probation officer may contact the person and make such notifications or confirm, that
the defendant has notified the person about the risk.

The defendant shall refrain from excessive use of alcoho! and shall not unlawfully purchase,
possess, use, distribute or administer any narcotic or controlled substance or any psychoactive
substances (including, but not limited to, synthetic marijuana, bath salts) that impair a person’s
physical or mental functioning, whether or not intended for human consumption, or any
paraphernalia related to such substances, except as duly prescribed by a licensed medical
practitioner.

The defendant shall participate in a program of testing for substance abuse if directed to do so
by the probation officer. The defendant shall refrain from obstructing or attempting to obstruct

 

 
WHDINC (Rey, 5/2020) Agreed O:der

15.

16,

17,

18.

19,

20,

21.

22.

23.

or tamper, in any fashion, with the efficiency and accuracy of the testing. If warranted, the
defendant shall participate in a substance abuse treatment program and follow the rules and
regulations of that program, The probation officer will supervise the defendant’s participation
in the program (including, but not limited to, provider, location, modality, duration, intensity)
(unless omitted by the Court),

The defendant shall not go to, or remain at any place where he/she knows controlled substances
are illegally sold, used, distributed, or administered without first obtaining the permission of the
probation officer.

The defendant shall submit his/her person, property, house, residence, vebicle, papers,
computers (as defined in 18 U.S.C. § 1030{e}(1)), or other electronic communications or data
storage devices or media, or office, to a search conducted by a United States Probation Officer
and such other law enforcement personnel as the probation officer may deem advisable, without
a watrant based upon reasonable suspicion and/or with the consent of the defendant. The
defendant shall warn any other occupants that such premises may be subject to searches pursuant
to this condition.

The defendant shall pay any financial obligation imposed by this judgment remaining unpaid as
of the commencement of the sentence of probation or the term of supervised release in
accordance with the schedule of payments of this judgment. The defendant shall notify the court
of any changes in economic circumstances that might affect the ability to pay this financial
obligation.

The defendant shall provide access to any financial information as requested by the probation
officer and shall authorize the release of any financial information. The probation office may
share financial information with the U.S, Attorney’s Office,

The defendant shall not seek any extension of credit (including, but not limited to, credit card
account, bank loan, personal loan) unless authorized to do so in advance by the probation officer.

The defendant shall support all dependents including any dependent child, or any person the
defendant has been court ordered to support.

The defendant shall participate in transitional support services (including cognitive behavioral
treatment programs) and follow the rules and regulations of such program. The probation officer
will supervise the defendant’s participation in the program {including, but not limited to,
provider, location, modality, duration, intensity). Such programs may include group sessions led
by a counselor or participation in a program administered by the probation officer.

The defendant shall follow the instructions of the probation officer related to the conditions of
supervision,

Special Conditions:
The defendant shall participate in a mental health evaluation and treatment program and follow
the rules and regulations of that program. The probation officer, in consultation with the
treatment provider, will supervise the defendant’s participation in the program (including, but
not limited to provider, location, modality, duration, and intensity), The defendant shall take all
mental health medications as prescribed by a licensed health care practitioner.

 

 
WDINC (Rev. 5/2020) Agreed Order

Tt is further ORDERED that any restitution order, fine, and special assessment imposed in
the original Judgment in a Criminal Case are hereby reimposed and are to be paid in full
immediately, or according to an installment payment plan designated by the U.S. Probation Office

and approved by the Court.

So ORDERED and ADJUDGED, this the 3 day of _M1 ay 20.21.

Marti’ Reidingét
ChigfU.S. D trict -e cols Judge

  

 

 
med

WDINC (Rey, 5/2020) Agreed Order

APPROVED

 

/ Kevin’ Dewayne Husey
Defendant

=% for Defendant Assistant Tnited State’ Attorney

 

 

 

 

Emily Jones Daniel Bradley
Cell B. 3 a4 bse hey fli —
Joel Taylor . “Joseph Shannon-Kellerman
Supervisory U.S. Probation Officer U.S. Probation Officer

 

 
